WR-76,979-02
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                     Transmitted 9/1/2015 2:37:09 PM
                                                                       Accepted 9/1/2015 3:09:59 PM
                                                                                      ABEL ACOSTA
                    In the Court of Criminal Appeals of Texas                                 CLERK

                            CAUSE NO. No. 64,862-A                     RECEIVED
                                                                COURT OF CRIMINAL APPEALS
                          Transferred from 264th District              9/1/2015
                              Court of Bell County                ABEL ACOSTA, CLERK


EXPARTE                                §              IN THE 264TH JUDICIAL
                                       §
                                       §              DISTRICT COURT OF
                                       §
JORGE MENDOZA, JR.                     §              BELL COUNTY, TEXAS

******************************************************************
     ADVISORY TO THE COURT OF CRIMINAL APPEALS THAT
APPELLANT HAS FILED THE FOLLOWING IN THE DISTRICT COURT
   OF BELL COUNTY AND REQUEST TO TAKE JUDICIAL NOTICE
                          TEX.R.EVID.201
******************************************************************

              COUNSEL’S MOTION FOR A NEW TRIAL ON
             THE SPECIAL HEARING HELD BY TELEPHONE

TO THE HONORABLE JUDGE OF THE COURT OF CRIMINAL APPEALS
OF TEXAS:

      1. Appellant advises the Court of Criminal Appeals of Texas that he has filed

the following in the District Court of Bell County:

               COUNSEL’S MOTION FOR A NEW TRIAL ON
              THE SPECIAL HEARING HELD BY TELEPHONE.

      2. A true copy of COUNSEL’S MOTION FOR A NEW TRIAL ON

THE SPECIAL HEARING HELD BY TELEPHONE is attached to this Advisory.

Mr. Warner knows that it is a true copy because he prepared it in his office.


                                     Page 1 of 6
      3. The Court of Criminal Appeals of Texas is requested to take judicial notice

of COUNSEL’S MOTION FOR A NEW TRIAL ON THE SPECIAL HEARING

HELD BY TELEPHONE

                CONCLUSION AND REQUEST FOR RELIEF

      1. The Court of Criminal Appeals of Texas is requested to take judicial notice

of COUNSEL’S MOTION FOR A NEW TRIAL ON THE SPECIAL HEARING

HELD BY TELEPHONE

      2. The Court of Criminal Appeals of Texas is requested to accept counsel’s

representation that COUNSEL’S MOTION FOR A NEW TRIAL ON THE

SPECIAL HEARING HELD BY TELEPHONE has been mailed to Bell County

District Clerk for filling on August 20, 2015 and have not been heard or determined

as of September 1, 2015.

                                        Respectfully submitted
                                        SEPTEMBER 1, 2015




                                By:
                                        Larry Warner,
                                        Attorney at Law
                                        3109 Banyan Drive
                                        Harlingen, Texas 78550
                                        Office: 956-230-0361

                                      Page 2 of 6
  Facsimile: 1-866-408-1968
  Email: office@larrywarner.com
  State Bar of Tx 20871500;
  USDC, SDTX 1230(1981)
  Board Certified, Criminal Law,
  Texas Board Legal Specialization(1983)
  Member of the Bar of the
  Supreme Court of the United States(1984)




Page 3 of 6
                   In the Court of Criminal Appeals of Texas

                           CAUSE NO. No. 64,862-A
                         Transferred from 264th District
                             Court of Bell County

EXPARTE                                §           IN THE 264TH JUDICIAL
                                       §
                                       §           DISTRICT COURT OF
                                       §
JORGE MENDOZA, JR.                     §           BELL COUNTY, TEXAS

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing ADVISORY TO
THE COURT OF CRIMINAL APPEALS THAT APPELLANT HAS FILED
THE FOLLOWING IN THE DISTRICT COURT OF BELL COUNTY AND
REQUEST TO TAKE JUDICIAL NOTICE TEX.R.EVID.201 was mail on
September 1, 2015 to counsel and Bell County District Clerk:


Sean K. Proctor, ADA, 1201 Huey Rd., Suite 2100, Belton, Texas 76513
Phone: 254-933-5215. Facsimile: 254-933-5238. E-mail: Sean.Proctor@co.bell.txus

Bell County District Clerk, Joanna Staton, 1201 Huey Dr., Belton, Texas 76513

                                       Respectfully submitted
                                       August, 20, 2015



                               By:
                                       Larry Warner
                                       Attorney at Law

                                     Page 4 of 6
  3109 Banyan Drive
  Harlingen, Texas 78550
  Office: 956-230-0361
  Facsimile: 1-866-408-1968
  Email: office@larrywarner.com
  State Bar of Tx 20871500;
  USDC, SDTX 1230(1981)
  Board Certified, Criminal Law,
  Texas Board Legal Specialization(1983)
  Member of the Bar of the
  Supreme Court of the United States(1984)




Page 5 of 6